Exhibit 10.1

ENPATH MEDICAL, INC. 1999 INCENTIVE STOCK OPTION PLAN

(as amended through April 27, 2006)

1.             Purpose.   The purpose of this Plan is to further the growth and
general prosperity of Enpath Medical, Inc. (the “Company”), by enabling the
employees of the Company, who have been or will be given responsibility for the
affairs of the Company, to acquire shares of its common stock under the terms
and conditions and in the manner set forth by this Plan, increasing their
personal involvement in the Company and to enable the Company to obtain and
retain the services of those employees.

2.             Administration.  This Plan will be administered by a Committee of
at least two directors who are non-employee directors within the meaning of
Section 16 of the Securities Exchange Act of 1934 and the rules, regulations and
interpretations promulgated thereunder, including Rule 16b-3.

The Committee will have the power and authority to award stock options or
restricted stock to eligible participants under the Plan, and each award will be
evidenced by a written agreement (Stock Option Agreement or Restricted Stock
Agreement) and a document containing the terms and conditions of this Plan.

3.             Eligibility and Participation.  Employees eligible to receive
options or restricted stock under the Plan will be key personnel including
officers of the Company and directors who are also employees of the Company. The
Committee may allot to such participant options to purchase shares or restricted
stock grants as the Committee will from time to time determine: provided,
however, that no employee may be allotted an option unless the option exercise
price not less than the fair market value of the stock on the date of grant, and
the option is, by its terms, not exercisable after six years from the date of
grant.

4.             Shares Subject to Plan.  Subject to adjustment as provided in
Section 5, an aggregate of up to 1,100,000(1) shares of the Common Stock of the
Company will be subject to the Plan and the Committee is authorized to grant
options hereunder with respect to such number of shares. Any unsold shares
subject to an option under the Plan, which for any reason expires or otherwise
terminates may again be made subject to option under the Plan at the discretion
of the Committee.

5.             Adjustments Upon Changes in Capitalization.  In the event of a
merger, consolidation, reorganization, stock dividend, stock split, or any other
change in corporate structure or capitalization affecting the Company’s common
shares, appropriate adjustment will be made in the maximum number of shares
available under the Plan or to any one individual and in the number, kind,
option, price, etc. of shares subject to options or restricted stock awarded
under the Plan.

6.             Terms and Conditions of Options.  The Committee will have power
subject to the limitations contained in the Plan, to prescribe any terms and
conditions in respect to the granting or exercise of any option under the Plan
and in particular will prescribe the following terms and conditions:

--------------------------------------------------------------------------------

(1)    The Plan originally authorized 400,000 shares of Common Shares for
issuance.  An amendment to the Plan to increase the number of shares under the
Plan by 300,000 was authorized by the Board on February 6, 2003 and approved by
the shareholders on April 24, 2003.  An amendment to the Plan to increase the
number of shares under the Plan by 200,000 was authorized by the Board of
Directors on July 21, 2003 and was approved by shareholders on October 23,
2003.  An amendment to the Plan to increase the number of shares under the Plan
by 200,000 was authorized by the Board of Directors on February 16, 2006 and was
approved by shareholders on April 27, 2006.


--------------------------------------------------------------------------------




(a)           Each option will state the number of shares to which it pertains.

(b)           Each option will be granted within ten years of the date the Plan
is adopted.

(c)           Each option will be exercisable only within six years of the date
of grant.

(d)           The purchase price, which will be at least 100% of the fair market
value of the shares at such time as the option is granted and will not be less
than the par value of the shares sold.

(e)           An option may be exercised at any time after the date of grant,
subject to the provisions of section 6(f) of the Plan and to such other terms
and conditions specified in the Stock Option Agreement, with respect to all or
part of the shares covered by the option. An option may not be exercised for
fractional shares of stock.

In the event the Company or the stockholders of the Company enter into an
agreement to dispose of all or substantially all of the assets or stock of the
Company by means of a sale, merger, reorganization, liquidation or otherwise, an
option will become immediately exercisable with respect to the full number of
shares.

(f)            An option will be exercised when written notice of such exercise
has been given to the Company at its principle business office by the person
entitled to exercise the option and full payment for the shares has been
received by the Company. Until the stock certificates are issued, no right to
vote, receive dividends, or any other rights as a shareholder will exist with
respect to optioned shares, notwithstanding the exercise of the option.

(g)           An option may be exercised by the optionee only while he is, and
has continually been, since the date of the grant of the option, an employee of
the Company or within three months following termination of employment (for
reasons other than death, disability or termination for cause).

If the continuous employment of an optionee terminates by reason of his death,
options which the deceased employee would be entitled to exercise as of the date
of death may be exercised within one year following the date of death by the
person to whom his rights under such option will have passed by will or by the
laws of descent and distribution, but in no event later than the expiration of
the option.  If the continuous employment of an optionee terminates by reason of
disability, options which the disabled employee would be entitled to exercise as
of the date of termination of employment may be exercised within one year
following the date of termination, but in no event later than the expiration of
the option.

If the continuous employment of an optionee terminates for cause, any options
which have not been exercised as of the date of termination will be cancelled.

7.             Options Not Transferable.  No option granted under the Plan will
be transferable by the optionee, either voluntarily or involuntarily, except by
will or the laws of descent and distribution, and then only to the extent
provided in Section 6 hereof, or pursuant to a qualified domestic relations
order (as defined by the Internal Revenue Code of 1986, as amended, or Title I
of the Employee Retirement Income Security Act and the rules thereunder.)

2


--------------------------------------------------------------------------------




8.             Terms and Conditions of Restricted Stock Awards.

(a)           Administration.  Shares of restricted stock may be issued either
alone or in addition to other awards granted under the Plan.  The Committee has
the right to determine to whom, and the time or times at which, restricted stock
awards will be made, the number of shares to be awarded, the time or times
within which such awards may be subject to forfeiture, and all other conditions
of the awards.  The Committee may also condition the grant of restricted stock
upon the attainment of specified performance goals.  The provisions of
restricted stock awards need not be the same with respect to each recipient.

(b)           Awards and Certificates.  The prospective recipient of an award of
shares of restricted stock will not have any rights with respect to such award,
unless and until the  recipient has executed a restricted stock agreement
evidencing the award and has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the then applicable terms and
conditions.

(i)            Each participant will be issued a stock certificate in respect of
shares of restricted stock awarded under the Plan.  The certificate will be
registered in the name of the participant, and will bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such award,
substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Enpath Medical, Inc. 1999 Incentive Stock Option Plan and an Agreement entered
into between the registered owner and Enpath Medical, Inc.  Copies of such Plan
and Agreement are on file in the offices of Enpath Medical, Inc., 15301 Hwy 55
West, Plymouth, MN 55447.”

(ii)           The Committee must require that the stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
have lapsed, and that, as a condition of any restricted stock award, the
participant will have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such award.

(c)           Restrictions and Conditions.  The shares of restricted stock
awarded pursuant to the Plan will be subject to the following restrictions and
conditions:

(i)            Subject to the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant will not be permitted to sell, transfer,
pledge or assign shares of restricted stock awarded under the Plan.  Within
these limits, the Committee may provide for the lapse of such restrictions in
installments where deemed appropriate.

(ii)           Except as provided in paragraph (c)(i) of this Section 8, the
participant will have, with respect to the shares of restricted stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares and the right to receive any cash dividends.  The Committee, in its sole
discretion, may permit or require the payment of cash dividends to be deferred
and, if the Committee so determines,

3


--------------------------------------------------------------------------------




reinvested in additional shares of restricted stock (to the extent shares are
available under Section 4 and subject to Section 10 below).

 

(iii)          Subject to the provisions of the award agreement and paragraph
(c)(iv) of this Section 8, upon termination of employment for any reason during
the Restriction Period, all shares still subject to restriction will be
forfeited by the participant.

(iv)          In the event of special hardship circumstances of a participant
whose employment is terminated (other than for cause), including death,
disability or retirement, or in the event of an unforeseeable emergency of a
participant still in service, the Committee may, in its sole discretion, when it
finds that a waiver would be in the best interest of the Company, waive in whole
or in part any or all remaining restrictions with respect to such participant’s
shares of restricted stock.

(v)           Notwithstanding the foregoing, in the event of the sale by the
Company of substantially all of its assets and the consequent discontinuance of
its business, or in the event of a merger, exchange, consolidation or
liquidation of the Company, the Board will, in its sole discretion, in
connection with the Board’s adoption of the plan for sale, merger, exchange,
consolidation or liquidation, provide for one or more of the following with
respect to restricted stock awards that are, on such date, still subject to a
Restriction Period:  (i) the removal of the restrictions on any or all
outstanding restricted stock awards; (ii) the complete termination of this Plan
and forfeiture of outstanding restricted stock awards prior to a date specified
by the Board; and (iii) the continuance of the Plan with respect to the
restricted stock award which were outstanding as of the date of adoption by the
Board of such plan for sale, merger, exchange, consolidation or liquidation and
provide to participants holding restricted stock awards the right to an
equivalent number of restricted shares of stock of the corporation succeeding
the Company by reason of such sale, merger, exchange, consolidation or
liquidation.  The grant of a restricted stock award pursuant to the Plan will
not limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

9.             Amendment or Termination of the Plan.  The Board of Directors may
amend the Plan from time to time as it deems advisable. The Board of Directors
may at any time terminate the Plan, provided that any termination of the Plan
will not affect options already granted. The options will remain in full force
and effect as if the Plan had not been terminated.

10.           Agreement and Representation of Employee.  As a condition to the
exercise of any option (or portion thereof) or grant of restricted stock, the
Company may require the participant represent and warrant at the time of any
exercise or grant that the shares are being purchased only for investment and
without any present intention to sell or distribute the shares if in the opinion
of counsel for the Company such representation is required under the Securities
Act of 1933, or any other applicable law, regulation or rule of any governmental
agency.

In the event legal counsel to the Company renders an opinion to the Company that
the shares for options exercised pursuant to this Plan cannot be issued to the
participant because such act would violate the applicable Federal or State
securities law, then and in that event, the optionee agrees that the Company
will not be required to issue the shares to the optionee tendered to the Company
upon exercise

4


--------------------------------------------------------------------------------




of the option.

11.           Effectiveness and Termination of the Plan.   The Plan will become
effective upon adoption by the Board of Directors and will be subject to
approval of the stockholders of Enpath Medical, Inc. within 12 months of
adoption.  The Plan will terminate on the earliest of:

(a)           the date when all the common shares available under the Plan will
have been acquired through exercising the options granted under the Plan,

(b)           August 1, 2009,

(c)           such other date as the Board may determine.

12.           Form of Awards.  Options may be issued by the execution of an
Enpath Medical, Inc. form entitled “Stock Option Agreement” and restricted stock
awards may be issued by execution of an Enpath Medical, Inc. form entitled
“Restricted Stock Agreement.”

5


--------------------------------------------------------------------------------